CM/ECF-GA Northern District Court                                     https://ecf.gand.circ11.dcn/cgi-bin/GANDc_mkmin.pl?12951274187767...




                                                   1:18-cr-00141-MLB-AJB
                                                      USA v. Davis et al
                                                  Honorable Alan J. Baverman

                                    Minute Sheet for proceedings held In Open Court on 03/08/2019.


               TIME COURT COMMENCED: 9:35 A.M.
                                                                     COURT REPORTER: Andy Ashley
               TIME COURT CONCLUDED: 10:45 A.M.
                                                                     TAPE NUMBER: FTR Gold
               TIME IN COURT: 1:10
                                                                     DEPUTY CLERK: Lisa Enix
               OFFICE LOCATION: Atlanta

         DEFENDANT(S):                [1]Terrell Davis Present at proceedings
                                      [6]Brenton Mitchell Present at proceedings
                                      [9]Bilal Muhummad Present at proceedings
         ATTORNEY(S)                  Derek Jones representing Brenton Mitchell
         PRESENT:                     Giles Jones representing Bilal Muhummad
                                      Donald Samuel representing Terrell Davis
                                      Brian Steel representing Terrell Davis
                                      William Traynor representing USA
         PROCEEDING
                                      Evidentiary Hearing;
         CATEGORY:
         MOTIONS RULED                DFT#1-[276]Motion to Suppress Search and Seizure TAKEN UNDER
         ON:                          ADVISEMENT. The Government's brief shall be due on April 19,
                                      2019, Defendant's response shall be due on May 10, 2019 andthe
                                      Government's reply shall be due on May 17, 2019
                                      DFT#6-[242]Motion to Suppress Search and Seizure TAKEN UNDER
                                      ADVISEMENT. The Government's brief shall be due on April 19,
                                      2019, Defendant's response shall be due on May 10, 2019 andthe
                                      Government's reply shall be due on May 17, 2019
                                      DFT#9-[368]Motion to Suppress Evidence TAKEN UNDER
                                      ADVISEMENT. The Government's brief shall be due on April 19,
                                      2019, Defendant's response shall be due on May 10, 2019 andthe
                                      Government's reply shall be due on May 17, 2019
         MINUTE TEXT:                 Court concludes that Defendant Muhammad does not have a legitimate
                                      expectation of privacy in airplane searched on April 15, 2018, but only as
                                      his arrest and search of his person and effects. Witness James Nash with
                                      ATF, sworn and testified. Government's Exhibits #1 - 5 Admitted. The
                                      evidence is closed and the transcript is directed to be prepared on or
                                      before March 29, 2019.



1 of 2
CM/ECF-GA Northern District Court                                   https://ecf.gand.circ11.dcn/cgi-bin/GANDc_mkmin.pl?12951274187767...



         EXHIBIT STATUS:            Exhibits retained by the Court to be forwarded to the Clerks Office.




2 of 2
